UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2. THE MCCLATCHY COMPANY (Name of Issuer) CLASS A COMMON STOCK (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 579489105 13G Page 2 of 5 pages 1 NAMES OF REPORTING PERSONS CONTRARIUS INVESTMENT MANAGEMENT LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)  (b)  3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Jersey, Channel Islands NUMBERS OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER3,685,498 6 SHARED VOTING POWER0 7 SOLE DISPOSITIVE POWER3,685,498 8 SHARED DISPOSITIVE POWER0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,685,498 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.1% 12 TYPE OF REPORTING PERSON (See Instructions) FI - 2 - SCHEDULE 13G Item 1(a).Name of Issuer: The McClatchy Company Item 1(b).Address of Issuer’s Principal Executive Offices: 2treet, Sacramento, CA 95816-6899 Item 2(a).Name of Person Filing: Contrarius Investment Management Limited Item 2(b).Address of Principal Business Office or, if None, Residence: Sir Walter Raleigh House, 48/50 Esplanade, St. Helier, Jersey JE1 4HH Item 2(c).Citizenship: The Reporting Person is a company organized under the laws of Jersey, Channel Islands Item 2(d).Title of Class of Securities: Class A Common Stock Item 2(e).CUSIP Number: Item 3. If this statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) []Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) []Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) []Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) []Investment company registered under Section 8 of the Investment Company Actof 1940 (15 U.S.C. 80a-8). (e) []An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) []An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). - 3 - (g) []A parent holding company or control person in accordance with § 240.13d– 1(b)(1)(ii)(G). (h) []A savings association as defined in Section 3 (b) of the Federal Deposit Insurance Act (12 U.S. C. 1813). (i) []A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S. C. 80a-3). (j) [X]A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J). (k) [ ]Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution: Equivalent to IA. Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned:3,685,498 (b)Percent of class: 6.1% (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: 3,685,498 (ii)Shared power to vote or to direct the vote:0 (iii)Sole power to dispose or to direct the disposition of: 3,685,498 (iv)Shared power to dispose or to direct the disposition of:0 Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following[]. Item 6.Ownership of More than Five Percent on Behalf of Another Person Other persons have the right to receive and the power to direct the receipt of dividends from, or the proceeds from the sale of the 3,685,498 shares of Class A common stock of The McClatchy Company beneficially owned by Contrarius Investment Management Limited. - 4 - Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. N/A Item 8.Identification and Classification of Members of the Group. N/A Item 9. Notice of Dissolution of Group. N/A Item 10.Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. By signing below I certify that, to the best of my knowledge and belief, the foreign regulatory scheme applicable to Contrarius Investment Management Limited is substantially comparable to the regulatory scheme applicable to the functionally equivalent U.S. institution(s). I also undertake to furnish to the Commission staff, upon request, information that would otherwise be disclosed in a Schedule 13D. - 5 - SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. 10 February 2011 CONTRARIUS INVESMENT MANAGEMENT LIMITED By:/s/ David J. Ibbotson David J. Ibbotson Director - 6 -
